OPINION — AG —  QUESTION: "I WILL APPRECIATE IT IF YOU WILL ADVISE US IF 40 O.S. 1961 193 [40-193] APPLIES TO THE GRAND RIVER DAM AUTHORITY, AND IF IN YOUR OPINION IT DOES APPLY TO THE GRAND RIVER DAM AUTHORITY, THEN SHOULD THE AUTHORITY MAKE THIS STATUTE A PART OF OR INCORPORATE THE SAME IN ITS CONSTRUCTION CONTRACTS?" ANSWER: 40 O.S. 1961 193 [40-193] IS APPLICABLE TO THE GRAND RIVER DAM AUTHORITY, AND THE TERMS OF SAID STATUTE SHOULD BE INCLUDED AS A PROVISIONS IN THE AUTHORITY'S CONSTRUCTION CONTRACTS. CITE: 82 O.S. 1961 862 [82-862](O), 82 O.S. 1961 870 [82-870], 82 O.S. 1961 861 [82-861] [82-861], 82 O.S. 1961 868 [82-868], 40 O.S. 1961 193 [40-193] [40-193], 40 O.S. 1961 194 [40-194] (BURCH BAILEY)